Citation Nr: 1106204	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1987.  
The Veteran died in January 2008.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the benefit sought on appeal.  

In June 2010, the appellant presented testimony at a hearing 
conducted by the use of video conferencing equipment at the North 
Little Rock RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is in 
the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant testified that she believed that the Veteran's in-
service findings of sinus tachycardia, chest pains, and racing 
heart led to his cause of death.  She also asserted that his 
scleroderma led to his death.  Further, she believes that she is 
entitled to the presumption of service connection for ischemic 
heart disease because her husband served in Vietnam.  

The Board observes that effective August 31, 2010, VA amended 
38 C.F.R. § 3.309(e) to add hairy cell leukemia, chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  The term "ischemic heart disease" is noted to include, 
but is not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina.  
New Note 3 at the end of § 3.309 reads as follows: "For purposes 
of this section, the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease."  This amendment 
is applicable to claims received by VA on or after August 31, 
2010 and to claims pending before VA on that date.  Accordingly, 
the amendment applies to the appellant's claim.

The Board observes that the Veteran's death certificate reflects 
that he died in January 2008 with an immediate cause of death of 
myocardial infarction with scleraderma leading to the myocardial 
infarction.  

The Board notes that the appellant's claim has not been 
considered under the amendment to 38 C.F.R. § 3.309(e) as the 
appeal had already been certified to the Board at the time of the 
change.  The appellant states that the Veteran served in Vietnam.  
Although the Veteran's DD Form 214 shows several medals for his 
service in support of operations in the Republic of Vietnam, 
these awards do not confirm his duty on land within the borders 
of Vietnam.  Therefore, the Board concludes that the Veteran's 
service personnel records should be obtained on remand to verify 
that he served in Vietnam as defined by 38 C.F.R. 
§ 3.307(a)(6)(iii).  

If it is confirmed on remand that the Veteran served in Vietnam, 
his cause of death--myocardial infarction--if it falls within the 
definition of ischemic heart disease under the amended version of 
38 C.F.R. § 3.309(e)--is presumed to have resulted from exposure 
to herbicides unless there is affirmative evidence to the 
contrary or evidence to establish an intercurrent injury or 
disease.  See 38 U.S.C.A. § 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. 
§ 3.307(d).  In this regard, the Board observes that in July 1999 
private treatment records, the Veteran was found to have normal 
coronary arteries, no evidence of coronary artery disease, but 
had an acute inferior myocardial infarction.  The Veteran was 
diagnosed with systemic scleroderma in a November 2005 VA 
treatment record.  He was observed to have pericarditis in April 
2006.  His heart size was normal in April 2007 but there was a 
finding of atheromatous changes in the aorta.  The records 
reflect that the Veteran had a long history of smoking and 
carried a diagnosis of chronic obstructive pulmonary disease 
(COPD) for many years.  Based on this evidence, the Board 
concludes that, if the Veteran is shown to have had service in 
Vietnam, a remand is necessary for a VA opinion to ascertain 
whether the Veteran's cause of death--myocardial infarction--is 
an ischemic heart disease as contemplated by and as defined in 
38 C.F.R. § 3.309(e).

A review of the evidence of record also indicates that the 
Veteran sought benefits from the Social Security Administration 
(SSA).  A November 2007 letter from H.W.C. reflects that the 
Veteran was attempting to obtain SSA benefits.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has notice 
that the veteran is receiving disability benefits from the SSA, 
and that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Under the circumstances presented here, the RO should 
request the Veteran's SSA medical records.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a 
duty to notify and assist letter regarding 
how to substantiate her claim for the cause 
of the Veteran's death based on ischemic 
heart disease under the amended version of 
38 C.F.R. § 3.309(e).

2.  The RO/AMC should verify the Veteran's 
service in Vietnam as defined in 38 C.F.R. 
§ 3.307(a)(6)(iii).

3.  The RO/AMC should obtain the Veteran's 
complete SSA records.

4.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
his service treatment records, VA records, 
and private medical records and to comment as 
to whether it was at least as likely as not 
that the Veteran's myocardial infarction or 
scleraderma were related to his military 
service (January 1966 to May 1987) or whether 
his death was otherwise causally or 
etiologically related to his military 
service.  The examiner should observe the in-
service complaints of pain or pressure in 
chest, palpitation or pounding heart, and 
sinus tachycardia when rendering his/her 
conclusions.

Additionally, if and only if the Veteran is 
shown to have served in Vietnam, the examiner 
should comment as to whether the Veteran's 
cause of death-myocardial infarction-is 
considered an ischemic heart disease as 
defined in 38 C.F.R. § 3.309(e) as amended 
effective August 31, 2010.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


